PER CURIAM.
In his motion for rehearing, Near correctly points out that the State has conceded that the special condition of probation precluding him from associating with minors is over-broad. See Graham v. State, 658 So.2d 642 (Fla. 5th DCA 1995) (holding that .special probation condition barring any contact with children is too broad because the possibility of unintentional violation, after release from prison, is too great). Accordingly, we remand to allow the trial court to refashion that special condition. We find no merit to Near’s remaining arguments on rehearing and, therefore, grant rehearing for the limited purpose of striking the aforementioned condition.
REHEARING GRANTED; REMANDED with instructions.
DAUKSCH, GOSHORN and HARRIS, JJ., concur.